Title: From George Washington to Richard Conway, 31 December 1783
From: Washington, George
To: Conway, Richard


                        
                            Gentlemen
                             31 December 1783
                        
                        Nothing could have contributed more essentially to encrease the satisfaction I experience on my return from a
                            successful War, to the tranquillity of domestic life, than your affectionate Congratulations.
                        To find that neither time nor absence have interrupted or diminished the harmony of our happy neighbourhood,
                            and that the circumstances are most favorable to the growth & prosperity of your rising Town, affords sensations
                            of a very pleasing Nature—May the agreeable prospects be soon reallized! and may the Morals & conduct of the Inhabitants
                            of Alexandria ever continue to insure its felicity.
                        While your friendly concern for my future welfare demands my best acknowledgments, I beg you will be
                            persuaded, Gentlemen, that there is a certain homefelt gratification in receiving the approbation & good wishes of
                            those, with whom we have been long acquainted & whose friendship we value, which can more easily be conceived than
                            described.

                    